     Case 3:21-cv-01571-C-BN Document 5 Filed 08/08/21                    Page 1 of 1 PageID 21



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

JN   MES DI]DIJAN AN'f HONY.                         )
                                                     )
                        I)ctilioncr-                 )
                                                     )
                                                     )
                                                     )
              -IDCJ.CID,
DIRI]CTOR,                                           )
                                                     )
                        Rcspondent.                  )    Civil Action No. 3:21-CV- I571-C-IIN

                                                OIIDEII

        Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge therein advising that Petitioner's successive application for a         writ of

habeas corpus under 28 U.S.C. $ 2254 should be transferred to the United States Court             of

Appeals for the Fifth Circuit for appropriate action.r

         The Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none.   It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the           Cou(. For the reasons stated

therein, Petitioner's successive application for a writ ofhabeas corpus under 28 U.S.C. $ 2254 is

TRANSFERRED to the United States Court oiAppeals for the Fifth Circuit.

         SO ORDERED.

         Dated August    a   .2021.


                                                                        V/

                                                 SA      R. C      INCS
                                                         IOR     TED STA'|E          I)I   RIC'I .IIJDCiI]


       I Petitioner has failed to file objections to the United States Magistr teJ     ge's Findings,
Conclusions. and Reconrnendatjon and the tinre to do so has now expired
